Soott, Judge,
delivered tbe opinion of tbe court.
Our opinion in this case is not influenced by the conduct of the parties. From tbe facts as they appear by tbe record, there is nothing in tbe conduct of Payne which merits any favor at tbe hands of the court. Were it a matter of discretion with us whether or not interest should be allowed to the plaintiff, as claimed by him, we would not hesitate to refuse it on tbe facts appearing in tbe case.
Tbe reason given in tbe English books why interest is payable on a promissory note, that it is the duty of the debtor to seek his creditor and discharge bis debt, is not tbe motive for allowing interest with us. In this state, a note payable on demand will bear interest from its date. Our statute regulating interest seems to be founded on tbe idea of the value of tbe use of money. Cases may occur in which a debtor may bold money for bis creditor and make no use of it; but our *262experience teaches us that, in most cases which occur, he who holds money which he owes to another, makes use of it, and our statute was designed to fix the value of that use. When a debt is made to bear interest from its date, and is payable at a given period, though some precedent act must be done by the terms of the contract before an action can be maintained for its recovery, there is no reason why the continuance of the interest should depend on the performance or non-performance of this precedent act. The interest allowed is for the use of the money, and the party who holds it has its use, and there is no reason why he should not pay for it. Our statute says, creditor's shall be allowed to receive interest for all moneys, after they become due by any instrument of the debtor in writing. Here is an’instrument in writing by which money is due, with interest, sixty days after date, on presentation of the instrument. Will any one say that the money on that instrument is not due sixty days after date ? If it be necessary to present the instrument in order to maintain an action on it, how does that affect the question of interest under the statute ? This is a question to be determined by our statute law, and for its solution we do not look to the laws, usages or customs of ocher places.
Persons not initiated in the mysteries of banking would take it for certain that such certificates would carry interest without interruption until they were paid, and, in their simplicity, would naturally suppose that the longer they were suffered to run, the more the bankers would be bencfittcd. If bankers wish to obtain the advantage sought in this case, there is no hardship in requiring them to express their contracts in such terms as will not mislead. The maxim, verba chartarun for-tius accipiuntur contra proferentem, is one of strict justice in its application to such contracts. It may be said that bankers will give a greater interest when deposites are made for a definite time than when made subject to the call of the depositor ; that after the deposite becomes payable, the banker must keep on hand money for its liquidation, and therefore should *263not be charged with interest. Banking may be carried on with money subject to call of: the owner, and our statute has fixed the rate of interest on money due by an instrument after its maturity.
Judge Ryland concurring, the judgment is affirmed; Judge Leonard dissents.